Citation Nr: 1441186	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee (right knee disability).

2.  Entitlement to service connection for arthritis (general).

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure (diabetes).

5.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a right knee disability, arthritis and high cholesterol, and a September 2008 rating decision of the VA RO in St. Louis, Missouri, which denied service connection for diabetes, a heart disorder and a TDIU.  Jurisdiction of this case now resides with the VA RO in Indianapolis, Indiana.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the issues of entitlement to service connection for a right knee disability, arthritis and high cholesterol, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of these issues be withdrawn.

2.  Giving him the benefit of the doubt, the Veteran was presumptively exposed to herbicide agents while serving in Vietnam.

3.  Giving him the benefit of the doubt, the Veteran has diabetes mellitus and a heart disorder that are etiologically related to his active duty service.

4.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met as to the issues of entitlement to service connection for a right knee disability, arthritis and high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes and a heart disorder are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a letter received by the Board in May 2013, the Veteran's authorized representative indicated that the Veteran wished to withdraw his appeal on the issues of entitlement to service connection for a right knee disability, arthritis and high cholesterol.  Because the Veteran, through the statement of his authorized representative, has withdrawn his appeal on these issues and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a right knee disability, arthritis and high cholesterol and they are dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure, as relevant to this appeal, include diabetes and ischemic heart diseases.  38 C.F.R. § 3.309(e).  

For cases involving herbicide exposure, a Veteran shall be presumed to have been exposed to an herbicide agent where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has diabetes and coronary artery disease (CAD) as a result of exposure to herbicides during his active duty service.

The Veteran, in various statements and testimony, asserts that he was in Vietnam in the summer of 1970 for approximately four days.  He reports that he had disembarked from the USS Shangri La and was at the Da Nang airbase before flying to Japan for a corrosion control course.  He was at the Da Nang airbase for approximately four days because the airbase was subject to mortar attacks.

In February 2011 a military records specialist noted that while there was no definitive proof that the Veteran was at the Da Nang airbase, the evidence "when evaluated in whole, supports the Veteran's contention he was in Vietnam."  

In light of the above, the Veteran is granted the benefit of the doubt, and service in Vietnam is established.  Accordingly, herbicide exposure is conceded.  

As diabetes and CAD are listed as diseases associated with exposure to herbicide agents, 38 C.F.R. § 3.309(e), the claims for service connection are granted.  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for residuals, left total knee replacement (knee disability), which is rated as 10 percent disabling from July 19, 1979, 100 percent disabling from July 11, 1990, and 60 percent disabling from September 1, 1991.  As discussed above, he is now also service-connected for diabetes and a heart disorder.  The Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran reported in his claim for a TDIU that he last worked in 2005 as a cashier.  He reported that the highest level of education he has attained is a high school diploma. 

The Veteran has consistently reported in his claims for a TDIU, VA examinations, private treatment and testimony that he is not employed due his service-connected left knee disability.

In November 2006 a VA examiner noted that due to the Veteran's disabilities, which included a left knee disability, hypertension, diabetes, CAD, and arthritis of the hands and spine, he was unemployable.  The examiner noted that he "is not able to do any job, according to his previous qualifications."

In April 2013 the Veteran submitted a statement of a private vocational expert.  The expert reviewed the Veteran's medical and vocational history as it pertained to his service-connected left knee disability.  His statement noted that it was "as least as likely as not that [the Veteran] is unable to follow or secure a gainful occupation as a result of his service-connected left knee problem."  

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

ORDER

The appeal of entitlement to service connection for a right knee disability is dismissed.

The appeal of entitlement to service connection for arthritis is dismissed.

The appeal of entitlement to service connection for high cholesterol is dismissed.

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for a heart disorder is granted.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


